Title: John Adams to the Marquis of Carmarthen, 13 Mar. 1786
From: Adams, John
To: Carmarthen, the Marquis of


          
            
              
            
            

              Grosvenor Square

               March 13. 1786
            
          

          Mr. Adams presents his Compliments to
            the Right Honourable the Marquis of Carmarthen & acquaints His Lordship that
              Mr. Jefferson, Minister Plenipotentiary of the United
            States at the Court of Versailles, is now here, and as they have something to
            Communicate to His Lordship, relative to the affairs of the United States, they request
            a Time when they may have the honor to pay their respects to his Lordship, before the
              Levy Levee, on Wednesday
          
            
              
            
          
        